 



EXHIBIT 10.27

CONFIDENTIAL TREATMENT REQUESTED

SECOND AMENDMENT TO CONTRACT FOR PURCHASE AND SALE

     THIS SECOND AMENDMENT TO CONTRACT FOR PURCHASE AND SALE (this “Amendment”)
is entered into as of the 11th day of February, 2005 by and between BRHP, LLC, a
Florida limited liability company (“Seller”) and STILES CORPORATION, a Florida
corporation (“Purchaser”).

RECITALS:

     A. Purchaser and Seller have entered into that certain Contract for
Purchase and Sale, dated as of December 29, 2004 (the “Original Contract”), for
the sale and purchase of a certain parcel of land containing approximately 23
acres of land situated in the City of Boca Raton, Palm Beach County, Florida, as
more particularly described in the Contract.

     B. Pursuant to that certain First Amendment to Contract for Purchase and
Sale dated as of January 28, 2005 and certain email correspondence dated
February 4, 2005 (collectively, the “First Amendment”), Purchaser and Seller
have amended the Original Contract to extend the Inspection Period (as defined
in the First Amendment) to February 11, 2005 (the Original Contract and the
First Amendment are herein collectively referred to as the “Contract”).

     C. Purchaser and Seller intend to further modify and amend the Contract as
set forth in this Amendment.

     NOW, THEREFORE, in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00), the mutual promises contained herein, and other good and valuable
considerations, the receipt, sufficiency and adequacy of which are hereby
acknowledged, Purchaser and Seller agree as follows:

     1. Incorporation of Recitals; Capitalized Terms. The foregoing Recitals are
true and correct and are incorporated herein by this reference, as if the same
were set forth in this paragraph in their entirety. Any capitalized term not
defined in this Amendment shall have the meaning ascribed to it in the Contract.

     2. Purchase Money Financing. Section 2 of the Contract is hereby deleted in
its entirety and replaced with the following:

“2. Purchase Price; Purchase Money Loan. The purchase price (the "Purchase
Price”) for the Property shall be [ * ].

     (a) The Purchase Price shall be paid, subject to the prorations and
adjustments as set forth herein, at the Closing (defined below) as follows:

1



--------------------------------------------------------------------------------



 



          (i) [ * ] of the Purchase Price shall be paid by a loan (the “Purchase
Money Loan”) from Seller to Purchaser in accordance with the terms set forth on
Schedule “1” annexed hereto (the “Terms of the PM Loan”); and

          (ii) The balance of the Purchase Price shall be paid in cash by wire
transfer of immediately available funds to an account to be designated by Seller
at least 72 hours prior to the Closing Date (defined below).

     (b) Promptly after the execution and delivery of this Amendment, Purchaser
shall cause a purchase money note, purchase money mortgage and other appropriate
loan documents (collectively, the “PM Loan Documents”) to be prepared in
accordance with the Terms of the PM Loan and submitted to Seller and its counsel
for their review and approval. Purchaser and Seller shall, in good faith,
negotiate the Purchase Money Loan and the Purchase Money Loan Documents with one
another and shall not require as a condition to their respective approval
thereof any terms that are commercially unreasonable or inconsistent with the
Terms of the PM Loan. In the event that Purchaser and Seller are unable to
agree, despite good faith negotiations, upon the form and/or any or all
provisions of the PM Loan Documents by 5:00 P.M. (EST) on Friday, February 18,
2005, Purchaser shall have the option of either: (i) terminating the Contract by
written notice to Seller whereupon the Deposit together with interest thereon
shall be returned to Purchaser, and Purchaser and Seller shall have no further
obligations hereunder except for those obligations that by the express terms
herein survive the termination hereof; or (ii) waiving its right to obtain the
Purchase Money Loan. In the event that Purchaser has not elected either of the
options contemplated by the preceding sentence by 5:00 P.M. (EST) on Tuesday,
February 22, 2005, Purchaser shall be deemed to have elected the option set
forth in clause (ii). At Closing, Purchaser shall pay for Purchaser’s title
insurer to issue to Seller an ALTA loan title insurance policy insuring the
purchase money mortgage as a first priority lien as well as the costs of
recording a UCC financing statement in the public records of Palm Beach County,
Florida and filing a UCC financing statement with the Florida Secured
Transaction Registry, which UCC financing statements shall show Purchaser as the
Debtor and Seller as the Secured Party.”

     3. Deposit. Purchaser shall deposit the Additional Deposit contemplated by
the penultimate sentence of Section 3 of the Contract within three (3) business
days after the execution and delivery of this Amendment.

     4. Inspection Period. Purchaser hereby acknowledges and agrees that the
Inspection Period has expired and that, notwithstanding the Purchaser’s right to
continue its Due Diligence investigation of the Property pursuant to the
Contract, Purchaser shall not have the right to terminate the Contract based
upon the results of its continued Due Diligence

2



--------------------------------------------------------------------------------



 



investigation of the Property unless such discovery constitutes a material
default by Seller of Seller’s representations, warranties and covenants
contained in the Contract.

     5. Title and Survey. Section 5(a) and Schedule 5-1 of the Contract are
hereby deleted in their entirety. Section 5(a) is hereby replaced with the
following:

“As used herein, the term “Permitted Exceptions” shall mean the matters set
forth as exception no. 2b, 2c and 5 through 29, inclusive of Schedule B-II, and
the Notice of Commencement listed as item 7 of Schedule B-I, to Chicago Title
Insurance Company’s Commitment No. 300501165 having an effective date of
January 18, 2005 (“Purchaser’s Title Commitment”). Purchaser shall, by written
notice to Seller, have the right to object to any title matters first appearing
of record subsequent to the effective date of Purchaser’s Title Commitment at
any time prior to the Closing Date (as defined below), but in any event within
five (5) days following the date Purchaser obtains knowledge of such matter.
Seller shall have the right (but not the obligation) within thirty (30) days
from receipt of such notice to cure the defect(s) if Seller elects to do so, and
if after the thirty (30) day period Seller shall not have cured the defect(s),
Purchaser shall have the option of (i) accepting title as it then is, or
(ii) demanding a refund of all monies paid hereunder which shall forthwith be
returned to the Purchaser with the interest earned, and thereupon, the Purchaser
and Seller shall be released of all further obligations to each other under this
Contract except those which expressly survive termination.”

     6. Closing Date. Section 8(a) of the Contract is hereby deleted in its
entirety and replaced with the following:

“Date. The closing of the sale of the Property from Seller to Purchaser (the
“Closing”) shall take place on April 12, 2005 (the “Closing Date”). Time shall
be of the essence as to the Closing Date.”

     7. Entity Purchase. Purchaser acknowledges that, pursuant to Section 12(n)
of the Contract, Seller has selected the Entity Purchase Alternative.
Accordingly, Purchaser and Seller hereby confirm and ratify their respective
obligations to negotiate in good faith the terms of (and enter into) a mutually
agreeable Acquisition Agreement in accordance with and subject to the terms of
said Section 12(n), provided, however, that the Acquisition Agreement shall
include an obligation of Office Depot, Inc. to provide Purchaser with a purchase
money loan upon substantially the same terms and conditions as the Purchase
Money Loan described herein to be evidenced by the PM Loan Documents (once
approved by the parties) with only such changes as may be necessary or advisable
to conform such instruments to the changed circumstances.

8. Miscellaneous.

          (a) Conflict. In the event of any conflict between the terms and
conditions set forth in the Contract and those set forth in this Amendment, the
terms and conditions of this Amendment shall control.

3



--------------------------------------------------------------------------------



 



          (b) Counterparts; Facsimile. For the convenience of the parties, this
Amendment may be executed in one or more counterparts and each executed
counterpart shall, for all purposes, be deemed an original and shall have the
same force and effect as an original, all of which counterparts together shall
constitute in the aggregate but one of the same instrument. The parties may rely
on signatures transmitted via facsimile or e-mail . This Amendment shall become
effective upon execution by all parties hereto.

          (c) Ratification. Except as expressly set forth in this Amendment, the
Contract is ratified and confirmed as written.

[BALANCE OF PAGE INTENTIONALLY BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

            SELLER:
BRHP, LLC, a Florida limited liability company       By:   OFFICE DEPOT, INC., a
Delaware corporation                  

            By:   /s/ DAVID C. FANNIN     Name:   David C. Fannin      Title  
E.V.P. and General Counsel      Date:   2/11/05     

            PURCHASER:

STILES CORPORATION, a Florida corporation
      By:   /s/ DENNIS F. O’SHEA     Name:   Dennise F. O’Shea     Title   Vice
President      Date:   2/11/05     

5



--------------------------------------------------------------------------------



 



         

SCHEDULE 1

(Terms of Purchase Money Loan)



1.   Loan Amount: [ * ].   2.   Interest Rate: 30-Day LIBOR plus 125 bps.   3.  
Maturity Date: December 30, 2005   4.   Security: First priority mortgage
encumbering the Property.   5.   Payments: No payments of principal and/or
interest shall be required prior to maturity. The Purchase Money Loan may be
prepaid in whole or in part without premium or penalty.   6.   Development
Cooperation: Seller covenants to reasonably cooperate with Purchaser, at no
cost, expense or liability to Seller, in pursuing development approvals for
Purchaser’s contemplated development of the Property.   7.   Costs of Seller.
All documentary stamps, intangible taxes, title premiums, recording charges, UCC
recording and filing charges, and other reasonable out of pocket cost of Seller
related to the Purchase Money Loan shall be borne by Purchaser, provided,
however, Seller shall be responsible for the payment of the attorneys’ fees and
costs incurred by it in connection with its review, negotiation and execution of
this Amendment and the PM Loan Documents.

1